                  Case 4:21-cv-05143-HSG Document 30 Filed 08/02/21 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Sydney Ji et al.                                             4:21-5143-HSG
                                                     )   Case No: ____________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE ; ORDER
 6                                                   )
     Naver Corporation et al.                            (CIVIL LOCAL RULE 11-3)
                                                     )
 7
                                     Defendant(s).   )
                                                     )
 8
         I, Amy E. Keller                         , an active member in good standing of the bar of
 9    Illinois                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Lee Shubert                                  in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Jonathan M. Rotter                      an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13                                                        Glancy Prongay & Murray LLP
      DiCello Levitt Gutzler LLC
                                                          1925 Century Park East, Ste. 2100,
14    10 N. Dearborn St. 6th Fl., Chicago, IL 60602       Los Angeles , CA 90067
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (312) 214-7900                                      (310) 201-9150
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    akeller@dicellolevitt.com                           jrotter@glancylaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 6296902      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 07/28/21                                               Amy E. Keller
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Amy E. Keller                              is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 8/2/2021
                                                               UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
 Case 4:21-cv-05143-HSG Document 30 Filed 08/02/21 Page 2 of 2




                   Certificate of Admission
                       To the Bar of Illinois
I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois,
                                                                  do hereby certify that



                                Amy Elisabeth Keller



has been duly licensed and admitted to practice as an Attorne
                                                                y and Counselor at
Law    within this State; has duly taken the required oath
                                                                   to support the
CONSTITUTION OF THE UNITED STATES and of the STATE
                                                                 OF ILLINOIS, and
also the oath of office prescribed by law, that said name was
                                                              entered upon the Roll
of Attorneys and Counselors in my office on 1 1/06/2008 and is
                                                               in good standing, so
far as the records of this office disclose.




                                       IN WITNESS WHEREOF, I have hereunto
                                               subscribed my name and affixed the
                                               seal of said Court, this 15th day of
                                               April, 2021.




                                                                             Clerk,
                                              Supreme Court of the State of Illinois
